Citation Nr: 0212574	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Sioux Falls, South Dakota, Department of Veterans Affairs 
(VA) Regional Office (RO) which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral hearing loss.  

The Board notes that during the pendency of this appeal, the 
RO reopened, in October 2001, the veteran's previously denied 
claim for service connection for bilateral hearing loss, and 
considered that claim on the merits.  However, the Board must 
make its own initial determination as to whether new and 
material evidence has been presented to reopen the veteran's 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the issue is properly framed as listed on 
the title page above.


FINDINGS OF FACT

1.  In a May 1999 decision, the Board denied service 
connection for bilateral hearing loss.  

2.  Evidence received since the May 1999 Board decision bears 
directly and substantially upon the specific matter under 
consideration and, when considered alone or together with all 
of the evidence, both old and new, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

3.  The veteran's current bilateral hearing loss, initially 
demonstrated many years after service, is not attributable to 
service.


CONCLUSIONS OF LAW

1.  The May 1999 Board decision is final.  38 U.S.C.A. 
§ 7103(a) (West 1991 & Supp. 2001).  

2.  Evidence received since the May 1999 Board decision is 
new and material and the veteran's claim of service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect."  That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the July 2000 Statement of the Case (SOC) and 
the October 2001 Supplemental Statement of the Case (SSOC), 
the veteran was provided notice of the information, medical 
evidence or lay evidence necessary to substantiate the claim 
on appeal.  The SOC and subsequent SSOC also notified the 
veteran of the pertinent laws and regulations, as well as his 
due process rights.  Furthermore, the Board's observes that 
its May 1999 decision denying service connection for 
bilateral hearing loss clearly articulated the relevant law 
and regulations and discussed these legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's May 1999 denial, the veteran has already 
had an extensive advisement of the evidence that would be 
required to substantiate this claim. 

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  In this regard, the Board 
notes that the National Personnel Records Center (NPRC), in 
response to a VA request for the veteran's service records, 
reported that the veteran's records may have been destroyed 
in the fire at the Records Center in 1973.  All searches for 
alternative sources or records were fruitless, including a 
May 1998 supplemental search for records based on information 
provided by the veteran in a February 1998 NA Form 13055.  
The Board finds that the RO has undertaken all possible 
development to obtain the veteran's service medical records 
to no avail.  The evidence of record does include private 
treatment records and reports of VA examinations, both 
containing medical opinions regarding the etiology of the 
veteran's hearing loss.  The veteran has not identified any 
outstanding records.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

I.  New and material

The evidence of record at the time of the May 1999 Board 
decision consisted of a report of VA examination in June 1998 
showing a diagnosis of moderate-severe to profound mixed 
hearing loss with a significant conductive component in the 
right ear and a mild to moderate-severe predominately 
sensorineural hearing loss in the left ear.  The examiner 
concluded that it was not likely that the veteran's current 
hearing loss was caused by his military service.  The denial 
of the claim was based on the fact that there was no 
competent medical evidence which demonstrated that the 
veteran's bilateral hearing loss was related to his period of 
service.  

Despite this final Board decision, the claim may be reopened 
if new and material evidence has been received since then; 
and if the claim is thus reopened it will be reviewed on a de 
novo basis, considering all the evidence of record.  38 
U.S.C.A. §§ 5108, 7104.  "New and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

The Board has reviewed the evidence that has been received 
since the May 1999 Board decision.  Among the evidence is a 
report of private evaluation in August 1999 wherein the 
physician concludes that the veteran's bilateral hearing loss 
could be attributed to service.  

The Board finds that this evidence constitutes "new and 
material" evidence that allows the reopening of the veteran's 
claim.  Specifically, the Board finds that this evidence is 
"new" because it was not before the Board in 1999, and 
"material" because it reflects a possible etiological link 
between the veteran's hearing loss and his period of service.  
Therefore, the Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156.  Accordingly, the evidence is new and material to 
reopen the claim for service connection for bilateral hearing 
loss.  


II.  Service Connection

Evidence 

As noted above, the veteran's service medical records are 
unavailable.  

The veteran's DD 214 reflects that he had over a year of 
foreign service and that his most significant duty assignment 
was Headquarters Battery, 194th Field Artillery Battalion, 
APO 46.  

The veteran was afforded a VA audiological examination in 
June 1998.  The examiner noted that the claims file was 
reviewed.  In reporting his medical history, the veteran 
complained of hearing loss in the right ear.  He noted that 
he was a farmer until joining the military in 1951.  In the 
military, he worked with 8-inch guns and drove a jeep.  After 
the military, he worked for John Morrell for over 34 years 
making skinless sausages.  He stated that he did use ear 
protection during this time.  It was noted that the veteran 
had surgery in his right ear 36 years ago.  The veteran was 
unsure as to why the surgery was performed but recalled the 
doctor stating that it may have been due to a mastoid problem 
when he was younger.  On audiological evaluation, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
60
80
100
LEFT
20
30
35
55
65

Speech recognition was 100 percent in the right ear and 95 
percent in the left ear.  The diagnosis was moderate-severe 
to profound mixed hearing loss with a significant conductive 
component in the right ear and a mild to moderate-severe 
predominately sensorineural hearing loss in the left ear.  
The examiner concluded that it was not likely that the 
veteran's current hearing loss was caused by his military 
service.  The examiner noted that while the veteran claimed 
to have hearing loss documented at discharge, the veteran 
reported significant pre-military occupational noise exposure 
as well as post-military occupational noise exposure.  

The results of a private audiological evaluation conducted in 
August 1999 are of record.  The veteran reported that when he 
left service he was told he had significant hearing loss.  He 
indicated that this was documented in 1952 and that he never 
followed up on it.  He was now having difficulties with his 
hearing and his Morrell care was not covering him as well as 
he needed to be.  A history of surgery in 1977 was noted.  
The accompanying report of audiogram resulted in a diagnosis 
of bilateral neurosensory hearing loss.  That report is 
uninterpreted as to pure tone threshold results.  The 
examiner commented that the high frequency component could be 
attributed to military exposure.  The examiner further stated 
that it would be reasonable to attribute the nerve portion of 
his hearing loss bilaterally to noise exposure during the 
war.  

A September 1999 private audiologist's statement noted the 
veteran's overall impairment given his percentage of hearing 
loss.  

Received in May 2000 were records from McKennan Hospital 
showing that the veteran underwent a right mastoidectomy in 
October 1961.  

Received in February 2001 was a copy of the history of the 
1st Battalion 194th Field Artillery showing the dates of 
involvement during the veteran's period of service.  This 
history indicates the battalion was stationed in Europe and 
equipped with towed 155-mm howitzers throughout the period 
the veteran was assigned to the unit.  

The veteran was afforded another VA audiological examination 
in February 2001.  It was noted that the veteran's claims 
file and medical records were reviewed.  The veteran reported 
a history of military noise exposure from 8-inch guns and 
practice gun training serving two years in the field 
artillery.  He reported pre-military, occupational, noise 
exposure from tractors having grown up on a farm.  He 
indicated that he worked approximately 34 years at John 
Morrell and Company.  He denied being exposed to significant 
noise at John Morrell but admitted that ear protection was 
required on the job.  He reported some recreational noise 
exposure from gunfire as an occasional hunter in his youth.  
Ear surgery in 1962 was noted.  He stated that the surgery 
did not improve his hearing and was related to a "lump" in 
his ear.  On audiological evaluation, pure tone threshold 
levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
55
75
100
LEFT
10
25
30
55
65

Speech recognition was 96 percent in the right ear and 100 
percent in the left ear.  The diagnosis was bilateral hearing 
loss.  The examiner commented that the veteran had a 
significant conductive component in his right ear that was 
not the result of noise exposure.  The examiner further 
commented that the only audiological data available was in 
1998 and 1999 when the veteran was already 70 years old and 
at an age when 30 to 50 percent of the general population 
presented with a sensorineural hearing loss.  The examiner 
concluded that it was more likely that an unknown conductive 
component in the right ear, a lifetime of recreational and 
occupational noise exposure and aging rather than military 
noise exposure was most responsible for the present 
sensorineural component to the veteran's hearing loss.  

A May 2001 progress report from the VA ear, nose and throat 
clinic showed that the veteran has a hearing loss and 
previous mastoidectomy.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, the veteran can be granted service connection 
for certain diseases, including sensorineural hearing loss, 
if the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

While the absence of the veteran's service medical records is 
clearly not helpful to the veteran's claim, the absence of 
those records does not preclude the granting of service 
connection.  In this regard, the Board notes that in a case 
where the veteran's service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule, is heightened.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet.App. 83, 85 
(1992).  The Board must point out, however, that it does not 
read into O'Hare the presumption that the missing medical 
records would, if they still existed, necessarily support the 
veteran's claim.

The Board notes that the veteran's current level of hearing 
loss satisfies the requirements of 38 C.F.R. § 3.385 and, as 
such, constitutes a disability for VA purposes.  However, in 
order to establish entitlement to service connection, it is 
necessary to additionally show that the disability was 
incurred or aggravated in service, or manifested to a 
compensable degree with one year after separation from 
service.  

In view of the veteran's service in a field artillery 
battalion, his claim that he experienced some exposure to 
acoustic trauma in service is credible.  But the Board must 
point out that the unit history submitted by the claimant is 
clear that this battalion was outfitted with 155-mm towed 
howitzers, not 8-inch howitzers or guns, during the entire 
period the claimant was assigned to the unit.  To this 
extent, the Board concludes that the statements of medical 
history that the veteran was exposed to gunfire of 8-inch 
weapons are refuted by the most probative evidence of record.  

There is no competent evidence that bilateral sensorineural 
hearing loss was manifested to compensable degree within one 
year after his separation from service.  Defective hearing 
was not documented until 1998, almost 46 years after his 
discharge from service, following a 34-year career in an 
industry where he was required to wear ear protection because 
of noise.  

In addition, the Board finds that there is no competent 
evidence of record to support the contention that there is a 
relationship between the veteran's active service and his 
current hearing loss.  The VA physicians who examined the 
veteran in 1998 and 2001 concluded, after reviewing the 
claims file and medical records, that his current bilateral 
hearing loss was not related to his period of service.  The 
only medical evidence in support of the veteran's claim is 
the August 1999 private examiner's opinion which states that 
the veteran's hearing loss could be attributed to military 
exposure and that it would be reasonable to attribute the 
nerve portion of the hearing loss bilaterally to noise 
exposure during the war.  The Board finds this opinion too 
speculative in nature to constitute competent evidence of a 
nexus with service.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative).  See also Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a plausible claim); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative).  

As such, the August 1999 private examiner's opinion, standing 
alone, does not create a reasonable doubt in this case.  A 
reasonable doubt exists where there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  It is a substantial doubt and one within the range 
of probability as distinguished from pure speculation or 
remote possibility.  Id (emphasis added).  It is not a means 
of reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the origin of the veteran's bilateral hearing loss.  

The Board further finds that the veteran's contention that 
exposure to loud noise in service caused his hearing loss is 
insufficient to support the claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).

Therefore, the Board must find that the preponderance of the 
evidence is against the veteran's claim for service 
connection.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for bilateral 
hearing loss is granted, to this extent.

Entitlement to service connection for bilateral hearing loss 
is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

